Jenkins, R. J.
This was an action for damages, in which a minor, suing by his next friend, claimed that in crossing a bridge over the defendant’s railroad he was enveloped in a dense cloud of smoke, dust, and cinders negligently emitted from defendant’s locomotive which was passing under the bridge, which contributed to his injury by an automobile crossing the bridge at the time. The driver of the automobile was joined as a defendant in the action. The petition alleged that the bridge constituted a portion of a public street, which had been used by the public generally, both for vehicles and by pedestrians, for more than twenty years, and that the bridge was maintained by the defendant company. The petition did not indicate whether or not a separate walkway for pedestrians was maintaind on the bridge. Exception is taken to the sustaining of two special demurrers interposed by the railway company, pointing out that the petition failed to allege whether or not a separate walkway for pedestrians was set apart and maintained on the bridge, and whether or not the particular portion of the bridge upon ‘which the plaintiff alleged he was walking at the time of and just prior to the injury was intended for the use of pedestrians, or whether or not tlie entire bridge was used generally by pedestrians. Held, that the court did not err in requiring the plaintiff to furnish the information called for by the special demurrers; but, in affirming his action in sustaining *430the demurrers, direction is given that the plaintiff be permitted to amend his petition accordingly, at the time the judgment of this court is made the judgment of the court below.
Decided July 27, 1928.
Porter & Melane, for plaintiff.
Maddox, Matthews & Owens, J. L. Wallace, Harper Hamilton, for defendant.

Judgment affirmed, with direction.


Stephens <md Bell, JJ., concur.